IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                                  Assigned on Briefs April 10, 2007

                      RUDELL FUNZIE v. STATE OF TENNESSEE

                            Appeal from the Circuit Court for Lake County
                             No. 05-CR-8737     R. Lee Moore, Jr., Judge



                         No. W2006-00174-CCA-R3-HC - Filed July 9, 2007


The petitioner appeals the denial of habeas corpus relief by the Lake County Circuit Court from his
imprisonment for three 1982 armed robbery convictions. On appeal, the petitioner claims that he
was sentenced to serve concurrent twenty-five year sentences at thirty-five percent and that because
he has served that percentage of the sentences, his sentences have expired. We hold that the trial
court properly dismissed the petition and affirm its judgment.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON , P.J., delivered the opinion of the court, in which DAVID G. HAYES and ALAN E.
GLENN , JJ., joined.

Jim W. Horner, District Public Defender, and Patrick R. McGill, Assistant Public Defender, for the
appellant, Rudell Funzie.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney General;
and C. Phillip Bivens, District Attorney General, for the appellee, State of Tennessee.

                                                    OPINION

        According to allegations of the petition, the petitioner was sentenced on October 6, 1982, to
three concurrent twenty-five year sentences. The petitioner alleged that his sentences expired in
2001 and that he was being illegally restrained in the Department of Correction.

       At the hearing on the petition, the state presented the testimony of Carla Hopper, a record
clerk with the Department of Correction.1 She testified that the petitioner was released on parole on
December 9, 1991, that he absconded from parole on March 6, 1995, that a violation warrant issued
on September 14, 2004, and that his parole was revoked on October 8, 2004. She said that “[t]he


         1
         Ms. Hopper was not identified on the record at the hearing other than as “the lady from the prison,” although
a subpoena in the technical record identifies her as a record clerk with the Department of Correction.
Board of Paroles added a delinquent time back to his sentence.” She said his sentence expiration
date was June 18, 2013.

         The petitioner testified at the hearing. He claimed that various sentencing credits operated
to reduce his sentence and that before he was paroled in 1991, he had already served his sentences
in their entirety. He referred to various documents, which were introduced as exhibits at the hearing.
The trial court denied relief, determining that the petitioner’s claim related to sentencing credits and
not expiration of his sentences.

        In this state, “[a]ny person imprisoned or restrained of his liberty, under any pretense
whatsoever, except [those held under federal authority], may prosecute a writ of habeas corpus to
inquire into the cause of such imprisonment and restraint.” T.C.A. § 29-21-101; Church v. State,
987 S.W.2d 855, 857 (Tenn. Crim. App. 1998). The purpose of a habeas corpus petition is to
contest void and not merely voidable judgments. Archer v. State, 851 S.W.2d 157, 163 (Tenn. 1993)
(citing State ex rel. Newsom v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (1968)). Habeas
corpus relief is available only when it appears on the face of the judgment or the record that the trial
court was without jurisdiction to convict or sentence the defendant or that his sentence has expired.
Archer, 851 S.W.2d at 164. The burden is on the petitioner to establish that the judgment is void or
that the sentence has expired. State ex rel. Kuntz v. Bomar, 214 Tenn. 500, 504, 381 S.W.2d 290,
291-92 (1964).

        In the trial court, the petitioner claimed that various calculations and reductions resulted in
his having already served his sentences. On appeal, he asserts that he has served the required thirty-
five percent of his twenty-five year sentences, which he argues equates to expired sentences. The
petitioner’s appellate position is contrary to the law. A defendant has no right to the privilege of
parole. See T.C.A. §§ 40-28-117(a); 40-35-503(b). The authority to grant parole is vested
exclusively in the board of probation and parole, and the granting of parole is a discretionary matter.
Doyle v. Hampton, 207 Tenn. 399, 403, 340 S.W.2d 891, 893 (1960). Further, a prisoner does not
have an absolute right to be released on parole when he has served the minimum term for his
conviction. State ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443 S.W.2d 839, 840-41 (1969).

        As this court has often recognized, a habeas corpus action is not the proper means by which
to challenge the denial of prison privileges and related internal prison matters that have no bearing
on the validity of the restraining conviction, the resulting sentence, or the expiration of the sentence.
See, e.g., State v. Warren, 740 S.W.2d 427, 428 (Tenn. Crim. App. 1986). Issues relative to the
Department of Correction’s calculation of sentencing credits and parole dates are handled through
the Administrative Procedures Act. See T.C.A. §§ 4-5-101 to -325; Brigham v. Lack, 755 S.W.2d
469, 471 (Tenn. Crim. App. 1988). As such, the trial court properly dismissed the petition.

        In consideration of the foregoing and the record as a whole, the judgment of the trial court
is affirmed.


                                                        ___________________________________
                                                        JOSEPH M. TIPTON, PRESIDING JUDGE

                                                  -2-